Gaynor, J.:
The note sued upon was concededly given to the plaintiff for borrowed money. The husband testified that the plaintiff drew up the three new notes.in his house-and handed them to him to-sign them' and have his. wife endorse them,, and that having taken them home and had that done he delivered them to the plaintiff. Asked if he ' delivered them' at the plaintiff’s house he answered, “ I -should not wonder. I think I left it in care of Mrs,, Plant ”, the plaintiff’s wife. His wife testified that she endorsed the notes. He testified *155that after the first note, i. e., of $150, came due the plaintiff sued them and recovered judgment upon it. The plaintiff denied that he ever received the three notes, or asked for or drew them up. When the judgment roll was produced, the action and judgment were shown by it to have been for meat sold to the defendants by the plaintiff and not for the note of $150. The plaintiff testified in rebuttal that the indebtedness was originally $500, for which the defendants gave him a note as maker, and endorser : that they paid $100 thereon and gave another note for $400, on which they paid $50 and gave the note in suit of $350. This the husband denied absolutely; but while the trial was progressing the plaintiff sent a messenger to his house for these former notes, and they were received in evidence. The husband’s bankruptcy schedule of debts contained no note or notes due to the plaintiff. Still judgment was given for the defendant. The Justice wrote an Opinion in which he says, “ I give the benefit of the doubt upon the truth of this controversy to the defendant ” — passing over the rule that the burden of proof was on the defendant to make out her defense of payment, and that if she left it in doubt that was against her instead of a benefit to be given her.
The judgment should be reversed.
Woodward, Jenks, Rich and Miller, JJ., concurred.
Judgment- of the Municipal Court reversed and new trial ordered, costs to abide the event.